DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Priority
Examiner acknowledges Applicant's claim for benefit as a Continuation-In-Part of 14/271,137 filed 5/6/2014, which claims benefit of 61/820,379 filed 5/7/2013.
	Examiner has not found support in 14/271,137 for a device with:
both “primary processor” and “sharable processor”, as recited by claim 1;
“a sharable processor accessible by a remote device”, as recited by claim 1; 
“a sharable memory that holds shared data”, as recited by claim 1.
Therefore claim 1 is not fully supported by 14/271,137, and because claims 2-8 depend from claim 1 they are also not fully supported by 14/271,137. Consequently, none of instant claims 1-8 can rely upon 14/271,137 or 61,820,379 for a continuous chain of support for the claimed subject matter. As a result, the earliest effective filing date for claims 1-8 as currently drafted is the instant filing date: 3/18/2019.
	If applicant disagrees, examiner encourages applicant to provide specific citations to paragraphs supporting each limitation of the claimed subject matter in each application in a continuous chain to the earliest filing date sought. 

Consideration of Art Cited in Parent Application(s)
As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation/divisional/continuation-in-part application of earlier filed application(s) and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application(s) as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.  The case file(s), including Office Action(s) for the parent application(s), have also been reviewed.

Claim Status
Claims 1-8, 13, and 17-25 are pending. In the amendment filed 2/7/2022, claim 8 is identified as “Currently Amended”, but contains no markup of changes and examiner doesn’t see any difference between currently pending claim and the original version dated 3/18/2019. This appears to be a bona fide response, and accordingly claim 8 will be examined as if the claim status identifier was “Original”. 

Election/Restriction
Response to Arguments
Examiner acknowledges applicant’s election without traverse of Group I in page 6 of the remarks filed 2/7/2022. 
The restriction requirement is rendered moot in view of the amendment changing claim 13 to depend upon claim 1 and canceling claims 9-12 and 14-16, and therefore the restriction requirement has been withdrawn.

Title
Response to Arguments
Applicant’s arguments, see page 6, filed 2/7/2022, with respect to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 

Claim Interpretation
Examiner notes that although the claims use nomenclature such as "neural network" and "artificial neuron", the claimed usage is not consistent with the ordinary meaning of these terms. 
As claimed, the term “neural network” in claim 1 is open to interpretations beyond conventional neural networks, as evidenced by claim 2 recited that “the device and the remote device correspond to artificial neurons within the neural network” which would mean that the “device” of claim 1 which apparently corresponds to one “artificial neuron” comprises a primary processor, a primary memory, a sharable processor, and a sharable memory. While the other dependent claims do not rely upon claim 2, the specification does not preclude the from being part of the same inventive embodiment, which would mean that applicant contemplates using a peer-to-peer network to network the claimed “artificial neurons” of the claimed “neural network” (claim 3), an “artificial neuron” further comprising an RFID tag (claim 4), an “artificial neuron” comprising a reader mechanism and a sensor (claim 5) such as a MEMS sensor (claim 6) and/or a sensor which senses at least one of speed, acceleration, temperature, moisture, sound, light/image/video capture, chemical detection, or GPS location. 
In contrast, one of ordinary skill in the art before the earliest effective filing date of the invention would have recognized that a conventional “artificial neuron” is a mathematical function which receives inputs (representing a biological neuron’s dendrites) and performs a weighted sum of the inputs which is passed through a transfer function such as a sigmoid function, piecewise linear function, a step function, or a non-linear function in order to produce an output (or activation, representing a biological neuron's axon). For example, conventional “artificial neurons” include Threshold Logic Units (TLUs), McCulloch-Pitts (MCP) neurons, multilayer perceptrons, etc. There are also various hardware neuron implementation, such as neuromorphic systems in which each core typically has many artificial neurons. Examiner is including a copy of Haykin’s “Neural Networks: A Comprehensive Foundation: Second Edition” showing the conventional understandings of “neural network” and “artificial neuron” throughout. 
While both the claimed “neural network” and a conventional “neural network” refer to a collection of “artificial neurons”, they are very different due to the differences in the "artificial neurons". As a result, the broadest reasonable interpretation of the claimed “neural network” includes interpretations such as a network of sensor hubs, a network of devices such as the Internet of Things (IoT), or any network of computers or computing devices that otherwise meet the claim limitations. This is consistent with the as-filed instant specification, which describes: a "neural network" being implemented with “an internet-of-things methodology, in which a large number of ordinary items are utilized as the vast infrastructure” (¶¶7,28); ”this type of distribution may be made in the context of objects that are part of the internet of things” (¶56); “present disclosure provides an advanced neural network that is implemented using an internet-of-things methodology, in which a large number of ordinary items are utilized as the vast infrastructure of a neural network" (¶83). The features of the claims are consistent with this interpretation.
Furthermore, the claims lack any recitation of “neural network” learning or of training the “neural network” in a manner that limits the broadest reasonable interpretation of the “neural network” to exclude interpretation as network or computer, sensor hubs, mobile devices, or Internet-of-Things (IoT) devices. Based on the specification support, examiner asserts that applicant appears to be seeking to coverage of networked Internet-of-Things (IoT) devices, which applicant is calling a “neural network". The claim limitations lack any techniques or abilities that limit the claims beyond what can be achieved with a network of Internet-of-Things (IoT) devices or a network of sensor hubs or a network of mobile devices. This is the broadest reasonable interpretation (BRI) of this claimed subject matter.
Therefore, applicant has exercised the right to be act as his or her own lexicographer by specifically define the claimed “artificial neurons” contrary to its ordinary meaning, and thereby redefined the claimed "neural network" as well. See MPEP §2173.05(a) and MPEP §2111.01. 
Applicant is encouraged to consider claim amendments supported by the specification that would stipulate how the claimed “neural network” functions as neural network, such as how the "neural network" is trained to perform a particular task.
Furthermore, the term “ioton” in claim 17 appears to be new terminology used by applicant for referring to the elements of a network within a network within the BRI above, and will be interpreted accordingly. This falls within applicant’s well-established right to be his or her own lexicographer. See MPEP §2173.05(a).
Examiner's rejection of the claims below is within the broadest reasonable interpretation described above.
Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. In Re page 6, applicant argues that “Applicant does not acquiesce in the Office Action’s interpretation of the claims terms to the extent that they conflict with the current law, or which unduly contains or expands the scope of the claim terms.
	Examiner disagrees. As explained above, the claim interpretation presented is consistent with the meaning in the instant claims as understood in view of applicant being his or her own lexicographer. Furthermore, applicant’s argument provides no evidence supporting an interpretation differing from the BRI taken by the examiner. Therefore, it isn’t clear what interpretation applicant is actually arguing in favor of. Examiner’s position is consistent with MPEP §2111.01 and §2173.05(a), and is therefore proper. If applicant wishes the claims to be interpreted as a conventional “neural network”, then applicant is strongly encouraged to amend the claims to include elements supporting that interpretation, such as how the claimed “neural network” functions as a neural network including how it is trained to perform a particular neural network task. 

Claim Rejections - 35 USC § 112
Response to Arguments
Applicant’s arguments, see page 7, filed 2/7/2022, with respect to the rejection under §112 have been fully considered and are persuasive.  The rejection of claim 7 under §112(b) has been withdrawn. 


PRIOR ART
Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. In Re pages 7-8, applicant argues that the applied prior art fails to teach: a plurality of sharable resources that are sharable with a remote device, wherein the plurality of sharable resources comprises a sensor, a sharable processor, and a sharable memory; the sensor permits operational sensor access by the remote device; the sharable processor is assessible by the remote device to perform processing to implement network operations for the neural network; and the sharable memory holds shared data operated upon by the shareable processor to implement the network operations for the neural network, specifically because applicant argues that the combination of sharable resources isn’t taught by the applied combination of references and also because the concept of sharable resources isn’t for implementing the network operations for the neural network.
	Examiner disagrees. As detailed in the rejection below, Chen does disclose a plurality of sharable resources that are sharable with a remote device, wherein the plurality of sharable resources comprises … a sharable processor, and a sharable memory (e.g. §III or §IV.A or Figure 2 and the associated discussion; EN: Mini-processor B maps to the sharable processor, and receives network commands and implements them; Virtually addressed memory accessed through Memory Port B is shared and visible to all nodes as a Distributed Shared Memory with shared memory access operated upon by sharable Mini-processor B to implement commands received over the network); the sharable processor accessible by the remote device to perform processing to implement network operations …. (e.g. §IV.A or Figure 2 and the associated discussion; EN: Mini-processor B maps to the sharable processor, and receives network commands and implements them); and the sharable memory that holds shared data operated upon by the sharable processor to implement the network operations … (e.g. §III or §IV.A or Figure 2 and the associated discussion; EN: Virtually addressed memory accessed through Memory Port B is shared and visible to all nodes as a Distributed Shared Memory with shared memory access operated upon by sharable Mini-processor B to implement commands received over the network). Chen fails to explicitly further disclose a sharable sensor. 
A reference necessitated by this amendment, Katz, does explicitly disclose the combination of sharable sensors, sharable processor, sharable memory. 
The instant claims lack any recitations of what “network operations of the neural network” are intended. As examiner has made abundantly clear under the “Claim Interpretation” heading above, the claimed “neural network” terminology is used in a manner inconsistent with the conventional usage in the art. Applicant has exercised the right to be his or her own lexicographer. The broadest reasonable interpretation (BRI) of the claimed “neural network” is a network of devices functioning as provided for in the claims. The applied prior art meets this BRI, as the network of devices in the prior art does share the claimed combination of resources in order to implement functions in the network. Applicant is reminded that the claims define the metes and bounds of the invention. 
In the interest of compact prosecution, examiner further shows that such combinations of devices has been discussed within the prior art as being a “global neural network in the sky” of cloud-based processing resources (see Karimi).
If applicant would like particular network operations to be covered by the claims, examiner strongly encourages applicant to add these functions to the claim in a manner supported by the as-filed specification. In the meantime, the claims will be given the broadest reasonable interpretation in accordance with MPEP §2111.01 and §2173.05(a).
	In Re page 8, applicant argues that the dependent claims are allowable by virtue of dependency. Since the arguments regarding the independent claim are not persuasive, this argument is also unpersuasive. All pending claims are properly rejected.
8
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-8, 13, 17-21, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Chen (“Supporting Distributed Shared Memory on Multi-core Network-on-Chips Using a Dual Microcoded Controller”) in view of
Katz (“Mobile Clouds as the Building Blocks of a Shareconomy: Sharing Resources Locally and Widely”) further in view of
Karimi (“The Role of Sensor Fusion and Remote Emotive Computing (REC) in the Internet of Things”).
	
Claim 1 (Independent)
Chen discloses: A device for implementing … comprising: 
a primary processor that performs local processing for operations at a local device (e.g. §III: local processor or §IV.A: Mini-processor A; See Figure 2 and the associated discussion; EN: Mini-processor A interfaces with the physically addressed local memory via Memory Port A to perform local processing operations); 
a primary memory that holds data operated upon by the primary processor for performing the local processing at the local device (e.g. §III: private memory can only be accessed by the local processor or §IV.A: Core Interface Control Unit (CICU) … receives local requests in the form of command from the local core and triggers the operation of the mini-processor A … uploads microcode from the Local Memory to the Control Store through port A … accesses the private memory directly … sends results back to the local core; See Figure 2 and the associated discussion; EN: Physically addressed local memory assessed via Memory Port A by the Mini-processor A to perform local processing); 
a plurality of sharable resources that are sharable with a remote device, wherein the plurality of sharable resources comprises … a sharable processor, and a sharable memory (e.g. §III: shared memories visible to all nodes and organized as a Distributed Shared Memory (DSM) … shared memory access or §IV.A: Network Interface Control Unit (NICU) … connects the network, the mini-processor B … receives remote requests in form of command from the network and triggers the operation of the mini-processor B accordingly … Memory through port B … sends remote requests from the mini-processor A or B to remote destination nodes … message via the network; See Figure 2 and the associated discussion; EN: Mini-processor B maps to the sharable processor, and receives network commands and implements them; Virtually addressed memory accessed through Memory Port B is shared and visible to all nodes as a Distributed Shared Memory with shared memory access operated upon by sharable Mini-processor B to implement commands received over the network);
the sharable processor accessible by the remote device to perform processing to implement network operations …. (e.g. §IV.A: Network Interface Control Unit (NICU) … connects the network, the mini-processor B … receives remote requests in form of command from the network and triggers the operation of the mini-processor B accordingly; See Figure 2 and the associated discussion; EN: Mini-processor B maps to the sharable processor, and receives network commands and implements them); and 
the sharable memory that holds shared data operated upon by the sharable processor to implement the network operations … (e.g. §III: shared memories visible to all nodes and organized as a Distributed Shared Memory (DSM) … shared memory access or §IV.A: Network Interface Control Unit (NICU) … connects the network, the mini-processor B … receives remote requests in form of command from the network and triggers the operation of the mini-processor B accordingly … Memory through port B … sends remote requests from the mini-processor A or B to remote destination nodes … message via the network; See Figure 2 and the associated discussion; EN: Virtually addressed memory accessed through Memory Port B is shared and visible to all nodes as a Distributed Shared Memory with shared memory access operated upon by sharable Mini-processor B to implement commands received over the network).  
Chen fails to explicitly recite: 
a sensor … the sensor permits operational sensor access by the remote device;
neural network (EN: As noted in the Claim Interpretation section above, any network of devices such as that of Chen meets how this is claimed, but in the interest of compact prosecution, examiner is citing a reference that refers such networking in the claimed terms).
Katz discloses:
a plurality of sharable resources that are sharable with a remote device  (e.g. p63: Sharable resources residing in the mobile devices … enabling technology of a novel resource trading paradigm called the shareconomy or p64: platforms for sharing distributed resources … mobile cloud is an opportunistic, dynamic, and collaborative arrangement of mobile devices connected through short-range links … and connected also, whenever needed, to the overlay access network or p65: mobile cloud as a platform for resource sharing or section “Sharing Resources with Mobile Clouds” on pages 65-69 in which mobile devices behave as dynamic nodes which interact opportunistically or Figures 2, 4, 5 and the associated discussion), wherein the plurality of sharable resources comprises a sensor (e.g. p66-67: Sensors: any component used to sense physical parameters of the device itself or surrounding environment, such as sensors for temperature, position, orientation, image (charge-coupled device), sound (microphone), and keyboards or Figure 4 and the associated discussion), a sharable processor (e.g. p66: processing power [central processing unit (CPU) and digital signal processing or p67: sharing CPUs or Figure 4 and the associated discussion), and a sharable memory (e.g. p66: memory or p67: sharing mass memory);
the sensor permits operational sensor access by the remote device (e.g. p67: sharing keyboards to create an expanded multidevice keyboard … sensor borrowing, where sensor readouts are transmitted from a lending device to borrowing device … combining microphone outputs to create directional sound capture and interference cancellation … combining imaging sensors (from onboard cameras) from different devices to create a combined image);
the sharable processor accessible by the remote device to perform processing to implement network operations …. (e.g. p66: processing power [central processing unit (CPU) and digital signal processing or p67: sharing CPUs or Figure 4 and the associated discussion; EN: As claimed, the BRI of the claimed “network operations” includes any operations performed by the connected devices, such as the many examples provided in e.g. pages 65-70 ); and 
the sharable memory that holds shared data operated upon by the sharable processor to implement the network operations … (e.g. p66: memory or p67: sharing mass memory; EN: As claimed, the BRI of the claimed “network operations” includes any operations performed by the connected devices, such as the many examples provided in e.g. pages 65-70).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the networked shared memory controller of Chen to become a “mobile cloud” of mobile devices which can share “resources residing the mobile device, associated networks, and users … encompass any possible sharable resource” (Katz e.g. p66) including sharable sensors, CPUs, memories, etc. as taught by Katz for the benefit of enabling a resource trading paradigm opportunistically and collaboratively sharing resources residing in the mobile devices or elsewhere on the network (Katz e.g. p63-64) with advantages including: communication performance enhancement, efficient utilization of device resources, novel approaches for sharing distributed device resources (Katz e.g. p65). 
The combination of Chen and Katz fails to explicitly recite: 
neural network (EN: As noted in the Claim Interpretation section above, any network of devices such as that of Chen or Katz meets how this is claimed, but in the interest of compact prosecution, examiner is citing a reference that refers such networking in the claimed terms).
Karimi discloses:
implementing a neural network, processor and memory implementing network operations for the neural network (e.g. page 2: IoT’s access to the ‘global neural network in the sky’ and cloud-based processing resources or page 7: IoT encompasses many use cases–from connected homes and cities to connected cars and roads to devices that track and individual’s behavior and use the data collected for ‘push’ service. The IoT is a sort of universal ‘global neural network in the sky’ that will touch every aspect of our lives).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile cloud of devices interconnected through a mix of short-range and cellular or other access overly networks and capable of encompassing sharing any sharable resource (Katz) while each device alleviates the burden of the main processor (Chen) of the combination of Chen and Katz to view it as a “neural network” and/or to incorporate it into the Internet of Things “global neural network in the sky” that will touch every aspect of our lives as taught by Karimi for the benefit of integrating the solution to overcome the performance-flexibility dilemma with a synergistic processing module that alleviates the burden of the main processor of Chen (Chen e.g. §I) with the context awareness leading to exciting new applications in the future, encompassing many use case and making live much easier for human beings (Karimi especially e.g. pages 2, 7). 

Claim 2
The combination of Chen and Katz and Karimi discloses: 
in which the device and the remote device correspond to artificial neurons within the neural network (EN: As noted in the Claim Interpretation section above, what is claimed is not a conventional neural network and doesn’t have conventional artificial neurons, and therefore under the broadest reasonable interpretation (BRI) of the instant claims any networked computing devices would meet this; Therefore, the combination of Chen and Katz and Karimi, which results a mobile cloud in of various mobile devices including sensors, processors, memories, etc. which are networked such that any sharable resource can be opportunistically shared within a “global neural network in the sky” is therefore understood to be composed of devices that meet the BRI of the claimed “artificial neurons” of this “neural network”, meaning each connected device in the network would be considered an “artificial neuron”), and the device and the remote device both comprise respective sharable resources that include a respective sharable sensor, processor, and memory resource (Katz e.g. p68: all cloud nodes provide the source sharing service to one, a few, or all other nodes of the cloud … mobile devices are both service providers as well as clients or p65-70 describing the sharable resources this includes as including CPU/processor, memory, sensors, etc.).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile cloud of devices interconnected through a mix of short-range and cellular or other access overly networks and capable of encompassing sharing any sharable resource in which all cloud devices provide the resource sharing to all other nodes wherein mobile devices are both service providers as well as clients (Katz e.g. p68) while each device alleviates the burden of the main processor (Chen) of the combination of Chen and Katz to view it as a “neural network” and/or to incorporate it into the Internet of Things “global neural network in the sky” that will touch every aspect of our lives as taught by Karimi for the benefit of integrating the solution to overcome the performance-flexibility dilemma with a synergistic processing module that alleviates the burden of the main processor of Chen (Chen e.g. §I) with the context awareness leading to exciting new applications in the future, encompassing many use case and making live much easier for human beings (Karimi especially e.g. pages 2, 7) and enabling a resource trading paradigm opportunistically and collaboratively sharing resources residing in the mobile devices or elsewhere on the network (Katz e.g. p63-64) with advantages including: communication performance enhancement, efficient utilization of device resources, novel approaches for sharing distributed device resources (Katz e.g. p65).

Claim 4
The combination of Chen and Katz fails to explicitly recite: 
RFID tags.
Karimi
in which the device further comprises a tag device corresponding to a RFID tag (e.g. page 7: Connectivity … RFID or page 8: RFID readers sensing the presence of an object or person).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Chen and Katz to incorporate RFID tags as taught by Karimi for the further benefit of communicating with things in the building, remote registration, and command and control of the IoT, and monitoring movements of people and alerting them if they forgot something (Karimi especially e.g. pages 8, 12). 

Claim 5
Chen fails to explicitly recite: 
a reader.
Katz discloses:
in which the device comprises a reader mechanism (e.g. p66-67: component used to sense physical parameters of the device itself or surrounding environment, such as sensors for temperature, position, orientation, image, sound, keyboards; EN: This broadest reasonable interpretation of a reader mechanism includes mechanisms such as the disclosed sensors for reading temperature, position, orientation, inputs, etc.).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to become a “mobile cloud” of mobile devices which can share “resources residing the mobile device, associated networks, and users … encompass any possible sharable resource” (Katz e.g. p66) including sharable sensors, CPUs, memories, etc. and readers for e.g. temperature, position, orientation, inputs, etc. as taught by Katz for the benefit of enabling a resource trading paradigm opportunistically and collaboratively sharing resources residing in the mobile devices or elsewhere on the network (Katz e.g. p63-64) with advantages including: communication performance enhancement, efficient utilization of device resources, novel approaches for sharing distributed device resources (Katz e.g. p65). 
Karimi also discloses: 
in which the device comprises a reader mechanism (e.g. page 8: RFID readers sensing the presence of an object or person or page 12: RFID tag readers or “sensor” throughout).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Chen and Katz to incorporate RFID tags and sensors as taught by Karimi for the further benefit of communicating with things in the building, remote registration, and command and control of the IoT, and monitoring movements of people and alerting them if they forgot something (Karimi especially e.g. pages 8, 12).

Claim 6
The combination of Chen and Katz fails to explicitly recite: 
a MEMS sensor.
Karimi
in which the sensor comprises a MEMS sensor (e.g. page 3: MEMS-based inertial sensors … pedometers, etc.).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Chen and Katz to incorporate MEMS sensors as taught by Karimi for the further benefit of leading to big improvements, accurately calculating calories burned, and processing multiple sensors for highly accurate readings (Karimi especially e.g. page 4).

Claim 7
Chen fails to explicitly recite: 
a sensor.

Katz
in which the at least one sensor performs sensing for at least one of speed, acceleration, temperature, moisture, sound, light capture, image capture, video capture, chemical detection, or GPS location (e.g. p66: temperature, position, orientation, image, sound, keyboards).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to become a “mobile cloud” of mobile devices which can share “resources residing the mobile device, associated networks, and users … encompass any possible sharable resource” (Katz e.g. p66) including sharable sensors, CPUs, memories, etc. and sensors for e.g. temperature, position, orientation, inputs, etc. as taught by Katz for the benefit of enabling a resource trading paradigm opportunistically and collaboratively sharing resources residing in the mobile devices or elsewhere on the network (Katz e.g. p63-64) with advantages including: communication performance enhancement, efficient utilization of device resources, novel approaches for sharing distributed device resources (Katz e.g. p65). 
Karimi also discloses: 
in which the at least one sensor performs sensing for at least one of speed, acceleration, temperature, moisture, sound, light capture, image capture, video capture, chemical detection, or GPS location (e.g. pages 7-8: GPS or page 10: velocity, motion, posture, strides, location, temperature, humidity, light sound, smell (every small represents chemical compound, though not all compounds have an odor), etc.).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Chen and Katz to incorporate sensing the interactions and interfaces between human being, nature, and environment, and machine/infrastructure as taught by Karimi for the further benefit of providing valuable data points for determining context awareness (Karimi especially e.g. page 10).

Claim 8
Chen discloses: wherein the primary processor and primary memory are not accessible to the remote device (e.g. §III: private memory can only be accessed by the local processor or §IV.A; EN: As described, Mini-processor A, Private Memory accessed through Port A, CICU, Reg File A, and CPU core are not accessible to the remote device).

Claim 13
The combination of Chen and Katz and Karimi discloses: 
wherein the device and the remote device are both artificial neurons in the neural network (EN: As noted in the Claim Interpretation section above, what is claimed is not a conventional neural network and doesn’t have conventional artificial neurons, and therefore under the broadest reasonable interpretation (BRI) of the instant claims any networked computing devices would meet this; Therefore, the combination of Chen and Katz and Karimi, which results a mobile cloud in of various mobile devices including sensors, processors, memories, etc. which are networked such that any sharable resource can be opportunistically shared within a “global neural network in the sky” is therefore understood to be composed of devices that meet the BRI of the claimed “artificial neurons” of this “neural network”, meaning each connected device in the network would be considered an “artificial neuron”).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile cloud of devices interconnected through a mix of short-range and cellular or other access overly networks and capable of encompassing sharing any sharable resource in which all cloud devices provide the resource sharing to all other nodes wherein mobile devices are both service providers as well as clients (Katz e.g. p68) while each device alleviates the burden of the main processor (Chen) of the combination of Chen and Katz to view it as a “neural network” and/or to incorporate it into the Internet of Things “global neural network in the sky” that will touch every aspect of our lives as taught by Karimi for the benefit of integrating the solution to overcome the performance-flexibility dilemma with a synergistic processing module that alleviates the burden of the main processor of Chen (Chen e.g. §I) with the context awareness leading to exciting new applications in the future, encompassing many use case and making live much easier for human beings (Karimi especially e.g. pages 2, 7) and enabling a resource trading paradigm opportunistically and collaboratively sharing resources residing in the mobile devices or elsewhere on the network (Katz e.g. p63-64) with advantages including: communication performance enhancement, efficient utilization of device resources, novel approaches for sharing distributed device resources (Katz e.g. p65).

Claim 17
The combination of Chen and Katz and Karimi discloses:  
in which the remote device corresponds to an ioton that is controlled by a remote ioton (EN: As noted in the Claim Interpretation section above, the term “ioton” appears to be applicant’s own term for the nodes of the claimed network, and therefore, the BRI of this is met by the networked devices taught by the applied references; Therefore, the combination of Chen and Katz and Karimi, which results a mobile cloud in of various mobile devices including sensors, processors, memories, etc. which are networked such that any sharable resource can be opportunistically shared within a “global neural network in the sky” is therefore understood to be composed of devices that meet the BRI of the claimed “iotons” of this network, meaning each connected device in the network would be considered an “ioton”).  
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile cloud of devices interconnected through a mix of short-range and cellular or other access overly networks and capable of encompassing sharing any sharable resource in which all cloud devices provide the resource sharing to all other nodes wherein mobile devices are both service providers as well as clients (Katz e.g. p68) while each device alleviates the burden of the main processor (Chen) of the combination of Chen and Katz to view it as a “neural network” and/or to incorporate it into the Internet of Things “global neural network in the sky” that will touch every aspect of our lives as taught by Karimi for the benefit of integrating the solution to overcome the performance-flexibility dilemma with a synergistic processing module that alleviates the burden of the main processor of Chen (Chen e.g. §I) with the context awareness leading to exciting new applications in the future, encompassing many use case and making live much easier for human beings (Karimi especially e.g. pages 2, 7) and enabling a resource trading paradigm opportunistically and collaboratively sharing resources residing in the mobile devices or elsewhere on the network (Katz e.g. p63-64) with advantages including: communication performance enhancement, efficient utilization of device resources, novel approaches for sharing distributed device resources (Katz e.g. p65).

Claim 18
Chen further discloses: 
in which the primary processor, the primary memory, and the plurality of sharable resources are integrated into a single integrated circuit chip (Chen e.g. §I: Network-on-Chip (NoC) … multi-core NoCs … programmable hardware module, named Dual Microcoded Controller (DMC), to allow user to implement various functions … hosts a DMC connecting the core, the local memory and the network … features two mini-processors to be able to concurrently deal with requests from the local core and remote cores via the network).  


Claim 19
In the combination of Chen and Katz and Karimi, Katz further discloses: 
further comprising a threshold usage threshold for permitting access to the sharable resources by the remote device (Katz e.g. p68: availability of resources on each device changes with time because of their current usage … or consumption (as in the cases of batteries); EN: One of ordinary skill in the art before the earliest effective filing date of the invention would have understood that permitting access depending on current usage and based on consumption (such as available battery power) would both be thresholds on permitting access to the sharable resources).  
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to become a “mobile cloud” of mobile devices which can share “resources residing the mobile device, associated networks, and users … encompass any possible sharable resource” (Katz e.g. p66) including sharable sensors, CPUs, memories, etc. and readers for e.g. temperature, position, orientation, inputs, etc. as taught by Katz for the benefit of enabling a resource trading paradigm opportunistically and collaboratively sharing resources residing in the mobile devices or elsewhere on the network (Katz e.g. p63-64) with advantages including: communication performance enhancement, efficient utilization of device resources, novel approaches for sharing distributed device resources (Katz e.g. p65). 

Claim 20
In the combination of Chen and Katz and Karimi, Katz further discloses: 
in which the plurality of sharable resources are simultaneously accessible by multiple remote devices (Katz e.g. p68: cloud nodes provide the resource sharing service to one, a few, or all nodes of the cloud).  
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to become a “mobile cloud” of mobile devices which can share “resources residing the mobile device, associated networks, and users … encompass any possible sharable resource” (Katz e.g. p66) including sharable sensors, CPUs, memories, etc. and readers for e.g. temperature, position, orientation, inputs, etc. as taught by Katz for the benefit of enabling a resource trading paradigm opportunistically and collaboratively sharing resources residing in the mobile devices or elsewhere on the network (Katz e.g. p63-64) with advantages including: communication performance enhancement, efficient utilization of device resources, novel approaches for sharing distributed device resources (Katz e.g. p65). 

Claim 21
In the combination of Chen and Katz and Karimi, Katz further discloses: 
in which the plurality of sharable resources are individually configurable for different levels of access for the plurality of sharable resources by the remote device (e.g. p65: private, trusted, public clouds … type of node cooperation depends on the cloud type).  
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to become a “mobile cloud” of mobile devices which can share “resources residing the mobile device, associated networks, and users … encompass any possible sharable resource” (Katz e.g. p66) including sharable sensors, CPUs, memories, etc. and readers for e.g. temperature, position, orientation, inputs, etc. as taught by Katz for the benefit of enabling a resource trading paradigm opportunistically and collaboratively sharing resources residing in the mobile devices or elsewhere on the network (Katz e.g. p63-64) with advantages including: communication performance enhancement, efficient utilization of device resources, novel approaches for sharing distributed device resources (Katz e.g. p65). 

Claim 25
In the combination of Chen and Katz and Karimi, Katz further discloses: 
in which a do-not-disturb setting is configurable for at least one of the plurality of sharable resources to deny access by the remote device (Katz e.g. p64: based on predetermined rules assessing current … user preferences or p68: availability of resources on each device changes with time because of … user decisions; EN: Users being able to change availability based on user decisions or rules based on user preferences meets the BRI of a “do-not-disturb” setting as claimed).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile cloud of devices interconnected through a mix of short-range and cellular or other access overly networks and capable of encompassing sharing any sharable resource in which all cloud devices provide the resource sharing to all other nodes wherein mobile devices are both service providers as well as clients (Katz e.g. p68) while each device alleviates the burden of the main processor (Chen) of the combination of Chen and Katz to view it as a “neural network” and/or to incorporate it into the Internet of Things “global neural network in the sky” that will touch every aspect of our lives as taught by Karimi for the benefit of integrating the solution to overcome the performance-flexibility dilemma with a synergistic processing module that alleviates the burden of the main processor of Chen (Chen e.g. §I) with the context awareness leading to exciting new applications in the future, encompassing many use case and making live much easier for human beings (Karimi especially e.g. pages 2, 7) and enabling a resource trading paradigm opportunistically and collaboratively sharing resources residing in the mobile devices or elsewhere on the network (Katz e.g. p63-64) with advantages including: communication performance enhancement, efficient utilization of device resources, novel approaches for sharing distributed device resources (Katz e.g. p65).

Claim Rejections - 35 USC § 103
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Chen (“Supporting Distributed Shared Memory on Multi-core Network-on-Chips Using a Dual Microcoded Controller”) in view of
Katz (“Mobile Clouds as the Building Blocks of a Shareconomy: Sharing Resources Locally and Widely”) further in view of
Karimi (“The Role of Sensor Fusion and Remote Emotive Computing (REC) in the Internet of Things”) further in view of
Rehman (“Communication Technology That Suits IoT – A Critical Review”).

Claim 3
Chen discloses: 
in which the device and the remote device are networked together (e.g. §III: network topology is a mesh).
Chen fails to explicitly recite: 
“peer-to-peer” networking. 
Katz also discloses:
in which the device and the remote device are networked together in a [device-to-device] network (e.g. p64: direct device-to-device (D2D) links are allowed … jointly exploit D2D and centralized access (e.g. cellular) … mobile devices connected through short-range links (e.g. D2D).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to become a “mobile cloud” of mobile devices which can share “resources residing the mobile device, associated networks, and users … encompass any possible sharable resource” (Katz e.g. p66) including sharable sensors, CPUs, memories, etc. and readers for e.g. temperature, position, orientation, inputs, etc. as taught by Katz for the benefit of enabling a resource trading paradigm opportunistically and collaboratively sharing resources residing in the mobile devices or elsewhere on the network (Katz e.g. p63-64) with advantages including: communication performance enhancement, efficient utilization of device resources, novel approaches for sharing distributed device resources (Katz e.g. p65). 
The combination of Chen and Katz and Karimi fails to explicitly recite: 
“peer-to-peer” networking. 
Rehman discloses:
in which the device and the remote device are networked together in a peer-to-peer network (e.g. §7: Types of network supported … topologies used like mesh, tree, peer-to peer, etc. have their own advantages and drawbacks according to standardizations, throughput, range, and other).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Chen and Katz and Karimi to further incorporate “peer-to-peer” network topology as taught by Rehman for the further benefit of simple substitution of one known networking topology for another to obtain predictable results since each type of network topology has its own known advantages and drawbacks according to its standardization, throughput, and range (Rehman especially e.g. §7).

Claim Rejections - 35 USC § 103
Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Chen (“Supporting Distributed Shared Memory on Multi-core Network-on-Chips Using a Dual Microcoded Controller”) in view of
Katz (“Mobile Clouds as the Building Blocks of a Shareconomy: Sharing Resources Locally and Widely”) further in view of
Karimi (“The Role of Sensor Fusion and Remote Emotive Computing (REC) in the Internet of Things”) further in view of
Cox (“Advancing Software-Defined Networks: A Survey”).

Claim 22
The combination of Chen and Katz and Karimi fails to explicitly recite:
a firewall.
Cox discloses: 
further comprising a firewall to prevent access to the primary processor or the primary memory from at least one of the plurality of sharable resources (e.g. §VII.A: network virtualization (NV) … allows sharing resources on production networks while still being isolated from production traffic or §VII.B: Network Functions Virtualization (NFV) … including firewalls … allow for virtualized elements to share resources among many devices that might otherwise be underutilized or §XIII.A.1: Wireless Sensor Networks leveraging virtualization to improve reachability, sharing of resources, and scalability or §XIII.A.2: sharing of sensors amongst competing applications).  
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Katz and Karimi to incorporate firewalls by sandboxing and/or software control as taught by Cox for the benefit of providing fault-tolerance and improving reachability, sharing of resources, and scalability including sharing for sensors amongst applications (Katz e.g. §XII or §XIII.A.1 or §XIII.A.2).

Claim 23
In the combination of Chen and Katz and Karimi, Katz further discloses: 
in which the firewall is implemented as a sandbox (e.g. §IV.B: applications run in sandboxed VMs or §VIII.A: sandboxed from other applications or §IX.B: by sandboxing SDN apps, the failure of one app is constrained to the sandbox where it runs or §XII: provide fault tolerance by sandboxing SDN applications is also useful for providing control capabilities to operators across domains provided through appropriate communication channels).  
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Katz and Karimi to incorporate firewalls by sandboxing and/or software control as taught by Cox for the benefit of providing fault-tolerance and improving reachability, sharing of resources, and scalability including sharing for sensors amongst applications (Katz e.g. §XII or §XIII.A.1 or §XIII.A.2).

Claim 24
In the combination of Chen and Katz and Karimi, Katz further discloses: 
 in which the firewall is implemented as a software control over the operating system of the device to prevent the access to the primary processor or the primary memory (e.g. §VII.A: network virtualization (NV) … allows sharing resources on production networks while still being isolated from production traffic or §VII.B: Network Functions Virtualization (NFV) … including firewalls … allow for virtualized elements to share resources among many devices that might otherwise be underutilized or §XIII.A.1: Wireless Sensor Networks leveraging virtualization to improve reachability, sharing of resources, and scalability or §XIII.A.2: sharing of sensors amongst competing applications).  
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Katz and Karimi to incorporate firewalls by sandboxing and/or software control as taught by Cox for the benefit of providing fault-tolerance and improving reachability, sharing of resources, and scalability including sharing for sensors amongst applications (Katz e.g. §XII or §XIII.A.1 or §XIII.A.2).

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831.  The examiner can normally be reached on Monday, Tuesday, Thursday 9A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. Examiner suggests filing PTO/SB/439 if applicant desires the examiner to be able to communicate by email.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/B.B./
Examiner, Art Unit 2127





/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121